DETAILED ACTION

1.	This Office Action is responsive to claims filed for No. 17/063,456 on November 4, 2021.  Please note Claims 1-15 are pending and have been examined. Please note Claims 2-5, 7, 9 and 11-14 have been withdrawn in light of an earlier restriction requirement. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1, 6, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ( US 2018/0032189 A1 ) in view of Visweswaran et al. ( US 2017/0179432 A1 ).

	Lee teaches in Claim 1:
	A display apparatus ( [0008] discloses an organic light emitting diode. Figure 5C shows an OLED element in the display area ) comprising: 
light emitting elements arranged on an active area of a substrate ( Figure 9A discloses substrate SUB. Figure 5C shows the OLED element disposed on top of SUB ); 
touch pads arranged on a pad area of the substrate ( Figures 5A and 5C, [0111] discloses a pad part PD disposed on end of the substrate area and connected to the touch lines );
at least one dam surrounding the active area and arranged between the active area and the pad area ( Figure 9A, [0196] disclose first dam and second dam parts DM1 and DM2 between the pad unit and the display area DA. These are meant to be on the edges, i.e. surround );
an encapsulation unit arranged on the light emitting elements, the encapsulation unit including a first inorganic encapsulation layer, an organic encapsulation layer on the first inorganic encapsulation layer, and a second inorganic encapsulation layer on the organic encapsulation layer and the at least one dam ( Figures 7B, 9A, [0133] discloses a thin film sealing layer TFE/TFE2 (read as an encapsulation unit) which may include at least two inorganic layers and an organic layer therebetween. Please note a first inorganic layer IOL2, an organic layer OL2 and a second inorganic layer IOL3, stacked in that order, as shown in Figure 7B. As shown in Figure 9A, the TFE layers overlap the dams DM1, DM2, etc ); 
touch sensors arranged on the encapsulation unit ( Figure 9A, [0169] disclose a touch detection unit TS on top of TFE ); 
routing lines provided to conductively connect the touch sensors to the touch pads and disposed on the second inorganic encapsulation layer and the at least one dam ( Figure 9A, [0135] discloses touch signal lines TSL (read as routing lines) which connect to the touch detection unit TS. As shown in Figures 5A (the touch signal lines extend throughout the display to reach the pad area PD) and Figure 5C (TSL extends throughout the NDA area, which is mirrored in Figure 9A), it is clear that the routing lines, and in general, the touch sensor aspects, embodied in TS-IL1 and TS-IL2, extend over the dams, as shown in Figure 9A );
a compensation film arranged between the second inorganic encapsulation layer and the routing lines and overlapping the at least one dam ( [0134], [0169] discloses a buffer layer which can be disposed on TFE/TFE2 (and thus being on top of IOL3) and this would also overlap the dams, as shown in Figure 9A. Again, the buffer layer is laid on top of TFE/TFE2 and TFE/TFE2 (and by virtue, the buffer layer) are overlaid on the dam parts. Furthermore, this buffer layer, since it is directly on top of TFE/TFE2, it would also be arranged blow the routing lines TSL/TSP/TS-IL1/TS-IL2. Also, please note the combination below as well for the arrangement of the buffer layer ); but



Initially, examiner would like to note, as stated above, [0134] teaches of a buffer layer which can disposed on TFE and the touch detection unit TS may be disposed on the buffer layer, similar to Applicant’s buffer layer/compensation layer. With regards to the varying thicknesses, please see below.

However, in the same field of endeavor, touch panels, Visweswaran teaches of a similar dam structure with a mixture of organic and inorganic encapsulation layers, ( Visweswaran, Figure 7E, [0069] ). [0060] discloses of a layout of inorganic and organic encapsulation layers as well, particularly 722 and 726 (read 726 as a compensation film). From above, Lee teaches of having the touch signal lines overlapping the dam, as shown. 726 is a layer of different thicknesses, including a different in a region above at least one damn 730-2 and a region between this and the OLED, which is in the display area (see the indents, etc). Please note Lee teaches of a similar layer OL2 and this would be modified to overlap the dam parts DM1 and DM2 in a manner as taught by Visweswaran.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the construction of the encapsulation layer 726, as taught by Visweswaran, with the motivation that by having this kind of overlap/coverage, can help improve mechanical robustness, ( Visweswaran, [0071] ).

	Lee teaches in Claim 6:
	The display apparatus according to claim 1, further comprising a touch buffer film arranged between the touch sensors and the encapsulation unit, wherein the compensation film is formed of a same film as at least one of the touch buffer film, and the compensation film is formed integrally with the touch buffer film. ( [0169] discloses a first touch insulation layer TS-IL1 which is formed below TS-CL2 (a touch sensor) and above TFE/TFE2. [0172] discloses this layer may be a multilayer structure and can include an organic or inorganic layer. [0134] discloses the buffer layer may also be organic or organic as well  )

	Lee and Visweswaran teach in Claim 8:
	The display apparatus according to claim 6, wherein a thickness of the compensation film, formed of the same film as at least one of the touch buffer film, in a region above at least one of the at least one dam or the light emitting elements is less than a thickness of the compensation film in the region between the at least one dam and the light emitting elements. ( Visweswaran, Figure 7E shows the thickness to be less in the region above a dam than it is in a region between this dam and the organic light emitting element (disposed in the active area as both references teach) )

	Lee and Visweswaran teach in Claim 10:
	The display apparatus according to claim 1, wherein: the routing lines intersect the at least one dam with the compensation film interposed therebetween; and the routing lines are arranged in the region above the at least one dam and in the region between the at least one dam ( Lee teaches of an akin OL2, which the tail end is modified by Wisweswaran. However, the touch signal lines would still be preserved and the layer still interests as it is in a region above the dam and between this dam and the organic light emitting element (disposed in the active area as both references teach) ),
the routing lines are arranged so as to cover a side surface of the compensation film ( The combination teaches to have the touch signal lines cover disposed on layer 726 of Visweswaran, thus covering a side of it ); and the routing lines contact the compensation film. Lee, [0134] teaches of the buffer layer on top of TFE and below the touch TS, so there is a contact between the two. Please note the combination with Visweswaran for the layer 726 as well

	Lee and Visweswaran teach in Claim 15:
	The display apparatus according to claim 1, wherein the compensation film is arranged between the touch pads and the organic encapsulation layer of the encapsulation unit and fills spaces between the at least one dam or at least a part of a space between the organic encapsulation layer of the encapsulation unit and the at least one dam. ( The combination teaches to have 726 cover the dam and in part, fill the space between it (see the indents). Please note this is between the pad part. Please note organic layer 724, which 726 covers )

Response to Arguments
6.	Applicant’s arguments considered, but are respectfully not persuasive.

	However, Lee teaches of an encapsulation layer TFE/TFE2 and on top of this is a buffer layer, as disclosed in [0134]. While it is not explicitly disclosed in the drawings, or at least Figure 9A, there is clearly an express teaching in [0134], [0169] for this modification, as one of ordinary skill in the art would realize. On top of this buffer layer would be the touch aspects, such as TSL/TSP/TS-IL1/TS-IL2. As the rest of these layers show, they are arranged to be disposed over the dam. The buffer would naturally be designed the same.
	Respectfully, Applicant can better claim/define the compensation layer, i.e. the location and/or functionality of this layer, in order to differentiate it from Lee’s buffer layer. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621